Title: To George Washington from Henry Knox, 11 February 1790
From: Knox, Henry
To: Washington, George


(Private)New York the 11th February 1790 
From the firmest persuasion of mind that you will receive this note with the same cordiality that it is dictated, permit me my

dear dear friend to felicitate you on the return of your birth day.
This effusion of an heart-felt affection, as far removed from a cold compliment to your present political station, as the extreme effulgence of the sun is to utter darkness, I could not bring myself to offer in person, well knowing my own weakness on the occasion.
May you live and tread the small theatre of this globe, while your health and happiness shall continue to render life desireable—but no longer.
I do not wish you long life as the greatest blessing, beleiving Strongly the immortality of the mind, and that the next grade of existence, will present you with joys, highly superior to any attendant on the best possible situation in this. I am my dear Sir most affectionately Your friend

H. Knox

